Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending and examined.
Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in the recitation of “a serial number 1” which is neither defined in the specification nor is known in the art. Clarification is required to more clearly define the metes and bounds of the claim. 
Claims 1-9 are indefinite in the recitation of “RG BV-1” strain because the name does not clearly identify the claimed bacillus strain and does not set forth the metes and bounds of the claimed invention. Since the name “RG BV-1” is not known in the art, the use of said name does not carry art recognized limitation as to the specific characteristics or essential characteristics that are associated with denomination. In addition, the name appears to be arbitrarily assigned and the specific characteristics associated therewith could be modified, as there is no written description of the bacillus strain that encompasses all of its traits.  
Clarification is required to more clearly define the metes and bounds of the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification lacks complete deposit information for the claimed Bacillus Velezensis strain RG BV-1, and it is unclear that strains possessing identical properties of Bacillus Velezensis strain RG BV-1 are known and publicly available or can be reproducibly isolated from nature without undue experimentation.
Exact replication of a strain is an unpredictable event. Therefore, undue experimentation would be required to screen all of the possible species to obtain the claimed cells. 
Since the strain claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the strain is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same Bacillus Velezensis strain RG BV-1 and it is not apparent if such the strain is readily available to the public.  It is noted that Applicant had not deposited or show the intention to deposit the claimed strain. Therefore, the specification does not provide any information regarding the deposit for claimed bacterial strain Bacillus Velezensis strain RG BV-1.  Moreover, an affirmative statement is required in the specification that all restrictions upon availability to the public will be irrevocably removed upon granting of the patent.  
If the deposit of the strain is made and Accepted under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.

In addition, a deposit of a biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of the deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
(1) The name and address of the depository.
(2) The name and address of the depositor
	(3)  The date of the deposit(s);
	(4)  A description of the deposited biological material sufficient to specifically identify and to permit examination; 
	(5)  The date of the viability test; 
(6) The procedures used to obtain a sample if the test is not done by the depository;  and 
	(6) A statement that the deposit is capable of reproduction.

Applicant is reminded to update the specification and claims as necessary to include the deposit information. Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance. 

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a Bacillus velezensis RG BV-1 strain having unknown 16S rDNA, wherein the RG BV-1 strain is capable of resolving chelated phosphorus in soils to phosphorus absorbed by plants, thus promoting a plant growth and avoiding diseases and pests; a microbial preparation consisting of the bacillus strain and/or cultures of said bacillus strain; said microbial preparation is disease control agent, nematode control agent, or plant growth promoter; the microbial preparation is in a form of powders, solution, suspensions, and granules, wherein the microbial preparation contacts with seeds or roots of plant seedlings in the soils,  wherein the plant is rice.
The specification does not provide adequate description for the bacillus RG BV-1 strain that would distinguish it from other Bacillus velezensis strains. The strain RG-BV-1 is only described it is ability to resolve or solubilize chelated phosphorus in the soils to make phosphorus readily available for uptake by the plant, thereby promoting plant growth, and its ability to control disease or nematode. No physiological or morphological characteristics, or deposit information are provided.  
The purpose of the written description is to ensure that the inventor had possession at the time the invention was made, of the specific subject claimed. 
The MPEP 2163 states as follows:
“[t]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966”. While the written description requirement does not demand either examples or an actual reduction, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.

Since the strain RG BV-1 is not adequately described, a microbial preparation comprising said strain is similarly not described.
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims recite a naturally occurring Bacillus Velezensis strain, which is product of nature. This judicial exception is not integrated into a practical application because the specification teaches that the strain is isolated from naturally occurring rice seed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Bacillus Velezensis strain, whether isolated or not, is not markedly different than a naturally occurring microorganism Bacillus Velezensis. 
Claim 1 is directed to a Bacillus Velezensis strain RG BV-1. Jin et al (Journal of Biotechnology (2017)259:199-203) teach Bacillus Velezensis is isolated from the rhizosphere soil of cucumber and a naturally occurring bicontrol agent. Therefore, claim 1 is directed to a naturally occurring product. The claim drawn to a naturally occurring strain is not patent eligible merely because it is isolated. See nature-based product examples published by the USPTO. Example 3 is drawn to a claim of purified amazonic acid. Although Applicant has discovered that amazonic acid naturally occurs in the leaves of the Amazonian cherry tree, this discovery does not, by itself, render amazonic acid patent eligible. Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S._, 133 S. Ct. 2017, 2117 (2013). Instead, the claim is analyzed to determine if separating the acid from its surrounding material in the leaf has resulted in the purified amazonic acid having markedly different characteristics from its naturally occurring counterpart. Based on the limited information provided in the specification, there is no evidence that shows the isolated strain has any characteristics (structural, functional or otherwise) that are different from naturally occurring strains of Bacillus Velezensis. Therefore, the claimed strain does not have markedly different characteristics from that occurs in nature.
The microbial preparation of claims 3-9 is also a naturally occurring judicial exception because the only ingredient in the preparation is the Bacillus strain RG BV-1.  Note, the use of vague words such as suspensions, granules or a powder forms which are not clearly defined in the specification, does not actually change a characteristic of the nature-based product, Bacillus Velezensis strain RG BV-1. In addition, there is no evidence in the specification that the microbial preparation comprising the Bacillus velezensis strain RG BV-1 as recited in the claims provides markedly different structure as that of the natural product.   
Furthermore, the claims do not recite any “structural” limitation that distinguishes the claimed microbial preparation comprising the Bacillus Velezensis strain RG BV-1. 
According to the MPEP 2111, pending claims must be "given their broadest reasonable interpretation (BRI) consistent with the specification."  See The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).
See also, Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948).

Therefore, for all the reasons discussed above, claims 1-9 do not constitute a patentable subject matter under current 35 USC 101 standards. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Niazi et al (PLoS ONE (2014)9(8):e104651) and Hwangbo et al (Genome Announcements (2016)4(4):e00654-16).
The claims are drawn to a Bacillus Velezensis strain RG BV-1 strain having unknown 16S rDNA, wherein the RG BV-1 strain is capable of resolving chelated phosphorus in soils to phosphorus absorbed by plants, thus promoting a plant growth and avoiding diseases and pests; a microbial preparation consisting of the bacillus strain and/or cultures of said bacillus strain; the microbial preparation is in a form of solution or suspensions, wherein the microbial preparation contacts with seeds or roots of plant seedlings in the soils,  wherein the plant is rice.
Niaz et al teach a plant growth promoter strain of the Bacillus amyloliquefaciens Subsp. Plantarum (currently known as Bacillus velezensis) that provides defense against plant pathogens, stimulate plant growth, capable of degrading various rhizosphere macromolecules, and  having many predicted membrane transporters that provide the bacterium uptake nutrient capabilities (see at least the Abstract). The Bacillus amyloliquefaciens Subsp. Plantarum strain in suspension was applied on to seeds and seedlings of Brassica napus and Arabidopsis. Fig. 5 shows the phosphate solubilization activity of the Bacillus amyloliquefaciens Subsp. Plantarum strain. Fig.7 shows the plant growth promotion activity by the Bacillus amyloliquefaciens Subsp. Plantarum strain. Niaz et al also teach that the Bacillus amyloliquefaciens Subsp. Plantarum strain can promote growth of different plant species. 

Hwangbo et al teach a Bacillus velezensis strain isolated from the rhizoplane of  rice and having phosphate solubilizing activity as well as plant growth promoting activity.  Hwangbo et al also teach that the bacterium has several genes for plant growth promoting function and 19 phosphatase genes (see paragraph bridging columns 1 and 2 of page 1). While Hwangbo et al do not explicitly teach preparation in suspension or powdery form with the Bacillus velezensis strain, the only ingredient in the claimed preparation is the strain. In addition, growth promoting or phosphorus solubilization activity of the bacterium or a preparation comprising the bacterium on rice plant is an inherent property of the bacterium since Hwangbo et al teach the bacterium is obtained from rice rhizosphere. 
Therefore, given that the Bacillus Velezensis RG BV-1 strain is not adequately described to distinguish from other Bacillus Velezensis strains, and given that no deposit that distinguishes the genomic characteristics of the claimed strain is provided, the claimed invention is anticipated by the prior art, absent evidence to the contrary.  

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rainer Borriss (Use of Plant-Associated Bacillus Strains as Biofertilizers (2011, Chapter 3; pages 41-76).
No claim is allowed.
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662